Citation Nr: 1724067	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for PTSD and assigned an initial rating of 30 percent, effective April 21, 2010.

In February 2016, the Board granted a 50 percent rating, but no higher, for PTSD.  
The Veteran appealed the Board's denial of a rating in excess of 50 percent for PTSD.

In November 2016, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand (JMPR), finding that Board erred when it provided inadequate reasons and bases with regard to relevant evidence of record.  Specifically, the Court found that the Board did not adequately address whether the Veteran's episodes of violent behavior described in the record warranted a higher rating for PTSD.  Therefore, the Court vacated the Board's decision denying entitlement to a rating in excess of 50 percent for PTSD, and remanded this matter to the Board.  (The Veteran abandoned the claim regarding the Board's denial of an increased rating for bilateral hearing loss).

In a May 2016 rating decision, during the pendency of the present appeal, the RO implemented the Board's February 2016 award of a rating of 50 percent for PTSD, and assigned an effective date of May 22, 2013, the date of VA examination.  In February 2017, the Veteran's attorney filed a notice of disagreement (NOD) with the RO's assignment of an effective date of May 22, 2013, for the award of a 50 percent rating for PTSD. However, the Board finds that this NOD is moot, as the Board still has jurisdiction over the issue of entitlement to a rating in excess of 50 percent for PTSD and because the Veteran expressed disagreement with the rating decision that awarded service connection, the Board finds that the entire period on appeal is for consideration.  In other words, the issue addressed by the February 2017 NOD is inherently a part of the matter that is still before the Board, as it was remanded by the Court for readjudication consistent with the findings of the JMPR.   

There is no prejudice to the Veteran in the determination that the February 2017 NOD is moot, as the Board is finding in favor of the Veteran by awarding a 70 percent rating for PTSD for the entire period on appeal, granting a TDIU, and remanding the issue of entitlement to an initial rating in excess of 70 percent for PTSD.

The Veteran requested a Travel Board hearing in his January 2013 VA Form 9.  In November 2014, the Veteran withdrew his request for a hearing

In November 2016, the Veteran executed a new power-of-attorney in favor of Robert V. Chisholm, attorney-at-law, which effectively revoked the prior representation by Disabled American Veterans.  

The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, or mood.

2. From April 21, 2010, the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD.






CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. From April 21, 2010, but no earlier, the criteria for establishing a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As noted above, the claim for an increased rating for PTSD arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), VA treatment records, private medical opinion, and lay statements in support of the claim.  The Veteran was also afforded adequate VA examinations in October 2010 and May 2013.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims are thus ready for consideration on the merits.

Increased Initial Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim, such as the instant appeal, when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for PTSD - Analysis

The Veteran is currently in receipt of a 50 percent disability rating for PTSD under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in October 2014; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning now to the relevant evidence of record, an April 2010 VA mental health evaluation report indicates that the Veteran reported being "extremely nervous and jumpy."  He also reported always taking a defensive position at a restaurant, being startled extremely easily, and having to tell waitresses not to approach him from behind.  His PTSD symptoms included chronic sleep impairment, sadness, loss of pleasure, crying, agitation, loss of energy, difficulty concentrating, and fatigue.  The Veteran reported having a good relationship with his wife of 48 years and son.  He indicated that he had friends in the community and was active in his church.  He had a tendency to isolate himself and had difficulty managing his emotions.  The Veteran was tearful at times during the appointment.  A GAF score of 60 was assigned.

A separate April 2010 VA treatment note indicates that the Veteran had acute anxiety, especially social.  He was hypervigilant and often tearful during the interview.  He had also experienced startle reflex, and had nightmares three to eight times per month.  He reported having violent ideation after Vietnam, with the last being in the recent past.  He had some fights after Vietnam, including fights at work on three occasions.  He was employed at General Motors for 30 years on the assembly line.  After retiring, he bought a farm and raised cattle.  The Veteran reported that he was paranoid at times and had low trust for other people.  His insight and judgment were fair.  He had sleep impairment.  On examination, his abstract thinking was impaired.  A GAF score of 45 was assigned.

The Veteran was afforded a VA examination in October 2010.  He reported having problems with nervousness and being jumpy.  He stated that he did "not like it when people come up from behind [him]."  He also reported that if he saw something about to happen, such as something rolling or falling off of a table or desk, that he had to take action or he would become upset and would "holler and scream."  He indicated that when he had been nervous or jumpy, he hit individuals around him, including his wife and son.  He became tearful when talking about his experiences in Vietnam and stated that he did not want to talk about his time in Vietnam.  He reported difficulty sleeping and having bad dreams.  He worked for the same company for 30 years before retiring.  He reported having a good relationship with his wife and son.  He did not attend church or belong to any organizations, and did not have any close friends that he interacted with on a regular basis.  He became emotional and tearful during the VA examination.  His mood was generally appropriate.  A GAF score of 55 was assigned.  

In July 2011, the Veteran's wife stated that the Veteran had hit her many times in response to any sudden noise or movement, such as when the phone rings, a door closes, or something was dropped.  She stated that if someone happened to drop something, the Veteran would yell, jump up, and start swinging.  He would hit anyone within arm's length.  She stated that he would often be in tears after this happened, and that they would have to leave if they were in public.  They could not go out to eat unless seated in a corner where no one could come up behind them.  They avoided public events and family activities due to the Veteran's inability to deal with crowds.  

In July 2011, the Veteran stated that he would sit to himself during PTSD group meetings due to his heightened startle response.  He indicated that when hearing a loud noise or a door slam, he would jump, yell, and start swinging to protect himself.  He would have the same involuntary reaction if someone touched him or came up to his back or side.

In January 2013, the Veteran stated that he had panic attacks three times a week and had begun to develop memory problems. 

The Veteran was afforded an additional VA examination in May 2013.  A GAF score of 53 was assigned.  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.   The Veteran reported having increased anxiety when in public, difficulty sleeping, difficulty relaxing, getting startled easily by sudden loud or unexpected noises, irritability, and disturbances of motivation and mood.  On examination, his mood was dysphoric and he was tearful at times during the interview.  His affect was somewhat constricted in range.  The Veteran had some difficulty with delayed recall on tasks assessing memory and reported some problems with day-to-day forgetfulness (misplacing objects, etc.), but his memory functioning was grossly intact.  He exhibited a startle response (to noise from an overhead announcement and noise form a child in the hall outside the door) and some physical signs of anxiety.  He reported avoiding family get-togethers and public places where there are numerous people.  He expressed a great deal of guilt about some of his past behaviors (e.g. striking at people when startled).  His PTSD symptoms also included avoidance behaviors, anxiety, markedly diminished interest or participation in significant activities, sleep impairment, irritability or outbursts of anger, hypervigilance, depressed mood, panic attacks more than one a week, mild memory loss, a flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and difficulty concentrating.

In a January 2017 statement, the Veteran's wife stated that he had severe panic attacks almost every time he went out in public.  If someone touched him or something dropped, he would have a severe panic attack and lash out.  She reported suffering bruises in the past from being struck by him during a panic attack.  She stated that they had disabled some of the safety features on a new car due to the Veteran's response to the warning noises whenever something was too close to the car.  She also indicated that the Veteran would awaken screaming a few times per week, and would be unable to go back to sleep after these experiences.  She stated that Veteran's PTSD symptoms had a negative impact on their relationship, as she had to be very careful not to startle or surprise him.  The Veteran also had crying spells approximately once per week.

In March 2017, the Veteran obtained a medical opinion authored by a private psychologist who opined that the Veteran's PTSD is severe and has, at least as likely as not, caused him occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood since at least April 2010, to the present.  This opinion was based on the Veteran's reports and treatment notes documenting persistently anxious mood, nightmares, sleep disturbance, isolative behavior, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances.  She gave a detailed psychiatric history and noted that the Veteran's emotional state has been consistently distressed.  His PTSD symptoms also included traumatic nightmares, avoidance of trauma reminders, negative emotional state, feeling alienated, hypervigilance, exaggerated startle response, and sleep disturbance.  The Board finds this opinion to be both competent and highly probative, as it was provided by a psychologist after an examination of the Veteran, included statements from the Veteran's wife, and provided a very detailed description of the Veteran's PTSD symptoms throughout the period on appeal.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the entire period on appeal.  The October 2010 and May 2013 VA examination reports and March 2017 private medical opinion, as well as the VA treatment records and lay statements, indicated that the Veteran had symptoms of anxiety, frequent panic attacks, chronic sleep impairment, memory impairment, difficulty concentrating, impaired abstract thinking, hypervigilance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, and avoidant behaviors.  With resolution of any doubt in the Veteran's favor, these symptoms are commensurate with the assignment of a disability rating of 70 percent for PTSD for the entire period on appeal.  The Board notes that the issue of entitlement to a rating in excess of 70 percent for PTSD is being remanded; thus, discussion of a rating in excess of 70 percent for PTSD is not warranted.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.  

The Veteran has met the percentage requirements as of April 21 2010, as he is in receipt of service connection for PTSD, rated 70 percent disabling from April 21, 2010; coronary artery disease, rated 30 percent disabling from September 19, 2013; bilateral hearing loss, rated 10 percent disabling from April 21, 2010; and tinnitus, rated 10 percent disabling from April 21, 2010.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's DD-214 indicates that he served in the United States Army for approximately two years.  While in service, he worked as a truck master and was trained as a lineman. 

The October 2010 VA examination report indicates that the Veteran graduated from high school.  He had no other formal education or training.  He worked for General Motors as an assembly worker for 30 years.  He retired in 1992 and raised cattle on a small farm.  He reportedly lost money in this venture.  The VA examiner noted that the Veteran's mental status examination revealed adequate functioning, but that he had a slow pace in completing the required tasks.  As described above, the Veteran exhibited an increased startle response.  

A January 2011 VA treatment note indicated that he Veteran reported having numerous confrontations with people at the General Motors factory, which led him to retire in 1992.

The May 2013 VA examination report indicates that the Veteran is more anxious when in public and was easily startled by loud or unexpected noises.  He was irritable and found it hard to be around people or in crowds.  He had some memory minor memory impairment.

As detailed above, the Veteran and his wife report that the Veteran would hit people in response to being startled by unexpected noises or movements.  See July 2011 lay statements.  The Veteran also reported having panic attacks more than once a week and memory problems.  See January 2013 Form VA-9.

In March 2017, the private psychologist opined it was at least as likely as not that the Veteran's service-connected PTSD rendered him fully unable to successfully secure and follow substantially gainful employment since at least 1992, when he last worked full-time.  She explained that the Veteran's symptoms of traumatic nightmares, avoidance of trauma reminders, negative emotional state, feeling alienated, hypervigilance, exaggerated startle response, and sleep disturbance would make it very difficult for him to pursue employment, stay on task at work, get along with others at work, and be reliable and effective in a competitive work environment.  The Board finds the March 2017 private medical opinion to be highly probative as to the Veteran's inability to obtain and maintain substantially gainful employment, as it takes into account all of the Veteran's symptoms for the entirety of the period on appeal, is based on an examination of the Veteran and a conversation with the Veteran's wife, and provides a detailed and supportive rationale.  

Accordingly, based on this body of evidence, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since April 21, 2010.  His irritability, heightened startle response, and tendency to involuntarily react to unexpected noises or movements with violence precluded him from obtaining and maintaining any type of substantially gainful employment for the entire period on appeal.  The Board also found the March 2017 private medical opinion to be highly probative as to whether the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected PTSD.  In support of this finding, the Board notes the Veteran's limited education and training, and the fact that he retired from the only civilian job he had ever held due to problems stemming from his PTSD symptoms.  While the Veteran was able to maintain gainful employment for many years, the evidence indicates that he began to have difficulty at work due to his PTSD symptoms and would be unable to maintain substantially gainful employment during the period on appeal.  Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected PTSD, entitlement to a TDIU is warranted on a schedular basis from April 21, 2010.

ORDER

Since the beginning of the claim and for the entire rating period on appeal, an initial 70 percent disability rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

From April 21, 2010, a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Remand is necessary to obtain Social Security Administration (SSA) records.  In this regard, an April 2010 VA treatment record indicates that Veteran was receiving disability income (SSDI) from the SSA.  

Although the above-determinations were made even without the benefit of reviewing the SSA records, the Board finds that it cannot make a determination of whether a higher rating is warranted for PTSD until the outstanding records are associated with the claims file.  The SSA records may provide additional information that is relevant to the current claim.  

Therefore, the VA must obtain these records and associate them with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's records from the SSA.  If the records are not available, that should be documented in the record.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


